Citation Nr: 1813767	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The brace prescribed by a medical professional to the Veteran in 2011 for his service-connected chondromalacia of the right patella tends to wear and tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 due to use of a right knee brace have been met.  38 U.S.C. § 1162 (West 2014); 38 C.F.R. § 3.810 (2017).


REAONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the brace prescribed by VA for his service-connected chondromalacia of the right patella in 2011, tends to wear and tear his clothing.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1).  The Board notes that this regulation does not require that the brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id.  

Based upon a longitudinal review of the record, the Board finds that a clothing allowance is warranted for the year 2014 based upon the Veteran's use of a right knee brace.  VA treatment records confirm that the Veteran has been prescribed a right knee brace for his service-connected chondromalacia of the right patella.

As the Veteran wears the brace, he is competent to testify whether it results in wear and tear and irreparable damage to his clothing, and his affirmative statements constitutes persuasive evidence in favor of his claim.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In the underlying June 2014 decision and the July 2014 statement of the case, the RO found that, if the Veteran consistently used the right knee brace since it was prescribed to him in 2011, the straps on the brace would have required repair or replacement, but evidence of such is not associated with the record.  This opinion appears to have been rendered by an Assistant Chief of Prosthetics at the Prosthetic and Sensory Aids Service.

Again, the evidence of record establishes that the Veteran was prescribed a brace for his service-connected right knee disability in 2011.  Significantly, according to an April 2012 VA treatment report, the Veteran stated that he was provided braces (plural) for his legs, but that these braces were not the correct ones.  This evidence suggests that the Veteran's right knee brace was replaced since 2011.  

The Assistant Chief's opinion does not consider or discuss this evidence and, thus, the Board finds that it is incomplete.

Weighing the VA Assistant Chief's incomplete opinion against the Veteran's specific, competent lay assertions, the Board finds that the evidence is at least in equipoise concerning whether the right knee brace causes wear and tear of his clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's right knee brace have been met.  38 C.F.R. §§ 3.102, 3.810(a)(1).


ORDER

An annual clothing allowance for the year 2014 due to use of a right knee brace is granted.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


